Case: 4:20-cv-00438-NCC Doc. #: 12 Filed: 08/04/20 Page: 1 of 4 PageID #: 183


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TIMOTHY WRIGHT,                                    )
                                                   )
            Petitioner,                            )
                                                   )
      vs.                                          )          Case No. 4:20-CV-438 NCC
                                                   )
SHERIE L. KORNEMAN,                                )
                                                   )
            Respondent.                            )


                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of self-represented petitioner Timothy

Wright to reopen this case. The Court denied and dismissed this 28 U.S.C. § 2254 petition for writ

of habeas corpus as time-barred on June 24, 2020. Having reviewed the arguments in plaintiffs

motion, the Court finds no grounds for altering or amending its judgment. Plaintiffs motion will

be denied.

                                            Background

       Petitioner was convicted in Missouri court of one count of first-degree burglary, four

counts of first-degree sodomy, and three counts of first-degree rape, following a jury trial in

April 2015. Missouri v. Wright, No. 14PI-CR00035-0l (45th Jud. Cir., Pike Cty.). On June 19,

2015, petitioner was sentenced for all eight counts, resulting in a total of sixty (60) years

imprisonment.

       Petitioner filed this suit seeking habeas corpus relief pursuant to 28 U.S.C. § 2254,

challenging his April 2015 Missouri court conviction. ECF No. 1. After an extensive

examination of petitioner's state court history and the relevant case law, the Court found that

petitioner needed to sign and submit his § 2254 petition for mailing by January 27, 2020, in order

for it to be timely filed under the applicable statute oflimitations. See 28 U.S.C. § 2244(d); ECF
Case: 4:20-cv-00438-NCC Doc. #: 12 Filed: 08/04/20 Page: 2 of 4 PageID #: 184


No. 9 at 3-5. However, petitioner did not actually sign and mail his petition until March 20,

2020. ECF No. 8.

       In its dismissal Order, the Court acknowledged that the statute of limitations is subject to

the doctrine of equitable tolling. See Gassler v. Bruton, 255 F .3d 492, 495 (8th Cir. 2001 ).

Petitioner argued that equitable tolling should apply to his case because he is not good at reading

and writing, because he was in "special needs school" growing up, and because he needs

assistance from an attorney in this matter. See ECF No. 8 at 1. The Court evaluated petitioner's

arguments and found that he failed to establish the necessary elements for equitable tolling to

apply. As such, the Court found the § 2254 petition time-barred and dismissed this petition.

ECF Nos. 9-10.

                                   Motion for Reconsideration

       On July 8, 2020, petitioner filed a letter with the Court asking that his case be reopened.

Petitioner explained that he had previously been incarcerated at Crossroads Correctional Center

where he was on lockdown from March 2018 to June 2019 due to a riot "that destroyed the

prison." ECF No. 11 at 1. Petitioner states that he was then moved to "Cameron Correctional

Center" (most likely, Western Missouri Correctional Center in Cameron, Missouri, where

petitioner is currently incarcerated). Id. However, the facility was not "up and running yet" so

he did not have access to the law library until December 2019. Petitioner argues that his lack of

"time to work on his case" and lack of law library access, constitutes extraordinary

circumstances that prevented timely filing and justifies equitable tolling.

                                            Discussion

       Presumably, petitioner seeks the reopening of his case under Federal Rule of Civil

Procedure 59(e)- although he cites no legal rule in his letter to the Court. Under Rule 59(e), a

court may alter or amend a judgment upon a motion filed no later than 28 days after entry of the



                                                -2-
Case: 4:20-cv-00438-NCC Doc. #: 12 Filed: 08/04/20 Page: 3 of 4 PageID #: 185


judgment. Fed. R. Civ. P. 59(e). Rule 59(e) gives the Court power to rectify its own mistakes in

the period immediately following the entry of judgment. White v. NH Dep 't of Emp 't Sec., 455

U.S. 445, 450 (1982). Rule 59(e) motions are limited, however, to correcting "manifest errors of

law or fact or to present newly discovered evidence." US. v. Metro. St. Louis Sewer Dist., 440

F.3d 930, 933 (8th Cir. 2006) (quoted cases omitted). Such motions cannot be used to introduce

new evidence, tender new legal theories, or raise arguments that could have been presented prior

to judgment. District courts have broad discretion in determining whether to grant a Rule 59(e)

motion. Id

       A petitioner seeking equitable tolling must show that "( 1) he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely

filing." Holland v. Florida, 560 U.S. 631, 649 (2010); see also Keller v. Pringle, 867 F.3d 1072,

1075-76 (8th Cir. 2017). The burden is on the petitioner to demonstrate grounds warranting

equitable tolling. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Equitable tolling provides

otherwise time-barred petitioners with "an exceedingly narrow window of relief." Jihad v.

Hvass, 267 F.3d 803, 805 (8th Cir. 2001

       In his request to reopen this matter, petitioner submits another argument for equitable

tolling. This argument could have been presented prior to judgment and does not assert a

manifest error of law or present newly discovered evidence, as required for Rule 59( e) relief.

See Metro. St. Louis Sewer Dist., 440 F.3d at 933. In addition, even if petitioner had presented

this argument for equitable tolling along with his other earlier-presented arguments, the Court

finds that petitioner's new argument does not justify tolling of the statute of limitations here.

       As discussed in the Court's dismissal of this case, petitioner's Missouri state court post-

conviction mandate was issued on March 22, 2019, making his post-conviction proceedings

final. ECF No. 9 at 5. However, 54 days of the one-year limitations period had already run, so



                                                 -3-
Case: 4:20-cv-00438-NCC Doc. #: 12 Filed: 08/04/20 Page: 4 of 4 PageID #: 186


petitioner needed to file his§ 2254 petition by January 27, 2020. Id. In his letter to the Court

requesting relief, petitioner does not dispute that his petition was filed late, and he acknowledges

the Court's finding that he needed to mail his§ 2254 petition by January 27, 2020. See ECF No.

11 at 1 ("My mandate was issued March 22, 19 so I had till Jan 27, 2020").

       Petitioner had from March 2019 until January 27, 2020 to file a timely § 2254 petition.

According to petitioner, he was on lockdown at Crossroads Correctional from March to June

2019. Petitioner attached to his pleadings a letter from his state court public defender, dated

April 3, 2019, explaining the process for filing a federal habeas action and providing the

necessary documents to file. See ECF No. 8 at 2. Even if petitioner lacked law library access

until December 2019, he still had over a month with library access to timely submit his § 2254

petition. Petitioner already had the appropriate forms and documents to file. The Court finds

that petitioner was not diligently pursuing his rights, and that the lockdown and delayed library

access do not constitute extraordinary circumstances that prevented timely filing. See Holland,

560 U.S. at 649.

       Petitioner's letter, which the Court construes as a motion for relief under Rule 59(e), is

denied. Petitioner's argument for equitable tolling could have been raised prior to judgment, and

therefore, Rule 59(e) relief is not appropriate. In addition, petitioner failed to establish the

necessary elements of equitable tolling in his letter requesting that the Court reopen this case.

       Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to reopen this case, construed as a

motion to alter or ~dgment under Rule 59(e) [ECF No. 11 ], is DENIED.

       Dated this         day of August, 2020. ~~~


                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE



                                                 -4-
